Citation Nr: 9922482	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1960 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a nervous disorder.

This case was previously before the Board in July 1997 when 
the Board found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a nervous disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In November 1998, 
because of recent court decisions which changed the manner in 
which VA was to review claims involving submission of "new 
and material evidence," the Court issued an Order which 
vacated the July 1997 Board decision and remanded the case to 
the Board consistent with a Joint Motion for Remand.  In 
April 1999, the Board remanded the case to the RO for 
readjudication of the claim pursuant to the new Court 
holdings.  The requested actions have been completed and the 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  Following a decision by the Board in March 1990, the 
veteran was notified in a letter dated March 1990 that his 
claim for service connection for a nervous disorder remained 
denied because he had not submitted new and material evidence 
to reopen it.

2.  No competent medical evidence has been presented since 
the March 1990 decision which is relevant to or probative of 
whether the veteran's nervous disorder was incurred in or 
aggravated during the veteran's active military service from 
November 1960 to November 1963, or was 10 percent disabling 
during the first post service year, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1990 decision of the Board denying service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the March 1990 Board decision 
denying service connection for a nervous disorder is not new 
and material, and the veteran's claim for service connection 
for a nervous disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  Certain 
diseases, such as psychoses, may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent or more within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material".  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

In this case, the RO originally denied service connection for 
a nervous disorder in a June 1971 rating decision.  After 
being sent a timely notice of the decision, the veteran 
failed to file an appeal within the allowed time and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991).  
Thereafter, he attempted several times to reopen his claim.  

In June 1988, after having attempted again to reopen his 
claim, the veteran was notified that evidence submitted was 
new but not material to reopen a claim for service connection 
for a nervous condition.  This decision was appealed to the 
Board resulting in a March 1990 decision confirming the June 
1988 rating action by the RO.

In October 1995, the veteran again petitioned to reopen the 
claim, submitting reports of outpatient treatment at a VA 
medical center.  The denial of his petition by the RO 
resulted in an appeal to the Board.  The Board's July 1997 
denial was appealed to the Court and eventually vacated for 
consideration of the change in law concerning what 
constitutes material evidence.  The Board remanded the claim 
to he RO in April 1999 remand.  The claim is now back before 
the Board.

Analysis

The Board observes that the last final disallowance of this 
claim is the March 1990 Board decision, and the Board will 
determine whether evidence submitted since that disallowance 
constitutes new and material evidence. 

Since the March 1990 decision, the veteran has submitted the 
following as new and material evidence:  (1) his contentions 
contained in written arguments to VA, and in personal 
testimony from a December 1996 hearing before the RO, (Item 
One), (2) a letter from his sister dated November 1996 and 
presented to the RO at the personal hearing in December, 
(Item Two), (3) testimony presented by the veteran's brother 
during at the December 1996 personal hearing, (4) a letter 
from R. Boza, MD, dated November 1996 and also presented to 
the hearing officer at the December hearing (Item Four), and, 
(5) records of outpatient treatment at a VA facility from 
April 1992 to November 1995 (Item Five).  Items One and Two 
are not new evidence because they merely repeat the veteran's 
claims already decided by the RO and are therefore both 
cumulative and redundant.  Although Item Three, the testimony 
of the veteran's brother, is also cumulative of prior 
evidence, the Board liberally concludes that this is new 
evidence because, unlike statements by the veteran's sister, 
Item Two, which have been previously considered by the Board, 
there has been no such prior consideration of the brother's 
statements.  Items Four and Five are medical reports post-
dating the Board's decision and thus are new.

Having decided that Items Three through Five are "new" 
evidence, the Board now considers whether they are 
"material" in the sense of being relevant to and probative 
of the issue at hand in this case.  In determining the 
"issue at hand" in this case, the Board notes that the 
specified basis for disallowance in the March 1990 Board 
decision was a failure to show one of the three elements of a 
claim for service connection.  That element relates to 
whether the veteran's nervous condition was incurred in or 
aggravated during his active service from November 1960 to 
November 1963, or present to a compensable degree within the 
first post service year.  This relates to the second of the 
three elements of a well grounded claim for service 
connection.  (A claim for service connection for a disorder 
typically involves three issues or "elements":  (1) a 
current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans, at 284; Caluza v. Brown, 7 
Vet. App 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996)).

In the statements made by the veteran's brother in the 
December 1996 personal hearing, Item Three, he testified as 
to the veteran's mental condition prior to service, and after 
his release from active duty.  These statements are relevant 
because they relate to the issue at hand, which is the 
veteran's mental condition during and immediately after his 
release from active service; however, they are not material 
because the veteran's brother is not competent to testify as 
to the nature of the veteran's mental condition.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis of 
a psychiatric disorder, such as a nervous condition.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  Thus, this evidence is not 
competent evidence showing that the veteran's nervous 
disorder was present during service or within the first post 
service year.  The Court has held that only competent 
evidence can be material evidence.  Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to not be competent 
evidence for such purpose, and thus not material).

Items Four and Five consist of a letter of medical opinion 
from a doctor and records of outpatient treatment beginning 
in April 1992.  Neither of these are relevant to the issue at 
hand because they discuss the veteran's present mental 
condition and do not address the issue of the veteran's 
mental condition during his active service and in the first 
post service year.  Because this evidence is not relevant to 
the incurrence or aggravation of a mental disorder during 
service, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim, and is 
thus not material.

Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the March 1990 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The Board's March 1990 decision denying a petition to reopen 
a claim of service connection for a nervous disorder is 
final.  See Hodge, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7103 (West 1991); 38 C.F.R. § 3.156, 20.1100 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a nervous disorder, but is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a nervous 
disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

